DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement


The information disclosure statements filed January 26, 2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claims 1-3, 12, 15 & 20, the terms “LiNixCoyMnzO2“, “LiNixCoyAlzO2” and  “LiNixCoyMnzAlαO2” only “x” was defined. However, the stochiometric values for “y”, “z” and “α” are not defined and therefore the lithium nickel-based oxides are of vague and indefinite. An appropriate correction is required. 
With respect to claim 4, said claim contains the trademark/trade name , “NMC 811” or “NMCA”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe cathodic active material and, accordingly, the identification/description is indefinite.  Alternatively, if said terms are industry standards it is unclear if more than one type of material may be categorized as “NMC 811” or “NMCA”.   Therefore, the claim is vague and indefinite. An appropriate correction is required. 
With respect to claim 17, said claim contains the trademark/trade name , “NMC 811”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe cathodic active material and, accordingly, the identification/description is indefinite.  Alternatively, if said terms are industry standards it is unclear if more than one type of material may be categorized as “NMC 811”.   Therefore, the claim is vague and indefinite. An appropriate correction is required. 
	Claims 4-13 and 13-19 are rejected based on dependency to claims 1 and 12, respectively.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-18 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. U.S. Pub. 2021/0202940.
With respect to claims 1,12 & 20, Li teaches an electrode slurry [0064] for fabricating a high-nickel-content positive electrode for an electrochemical cell (cathode material comprising greater than or equal to 60% nickel content; [0120]), the electrode slurry comprising: a blended electroactive material(wet-milling to a slurry; [0064]) including, a first electroactive material including nickel, the first electroactive material being selected from the group consisting of LiNixCoyMnzO2 
(LiaNixMnyCo1-x-yDzO2; when z=0; [0120]), LiNixCoyAlzO2 (LiaNixCoyAl1-x-yDzO2; when z=0; [0122]), LiNixCoyMnzAlαO2 (LiaNixMnyCo1-x-yDzO2; when D=Al; [0120]), or any combination thereof, and a second electroactive material including a phosphor-olivine (LFMP; [0120] & [0122]) compound at less than or equal to about 30 weight percent of the blended electroactive material (coating which is LFMP is 1 to 70%; [0120]); and a binder solution including a polymeric binder and a solvent including N- methyl-2-pyrrolidone (binder and NMP slurry; [0064]).  Further concerning claim 12, the electrode slurry is positive electrode and contains a polymeric binder [0097]. Further concerning claim 20, the electrode slurry is in a positive electrode [0097] of an electrochemical cell (lithium ion battery [0003]) and a polymeric binder [0097]; a negative electrode including lithium metal [0089]; and an electrolyte between the positive electrode and the negative electrode [0003].  With respect to claims 2-3 &15, the first electroactive material being selected from the group consisting of LiNixCoyMnzO2 (LiaNixMnyCo1-x-yDzO2; when z=0; [0120]), LiNixCoyAlzO2 (LiaNixCoyAl1-x-yDzO2; when z=0; [0122]), and LiNixCoyMnzAlαO2 (LiaNixMnyCo1-x-yDzO2; when D=Al; [0120]).  With respect to claims 4 & 17, the first electroactive material includes NMC 811, NMCA, or both NMC 811 and NMCA (NMC ; [0106]).  With respect to claims 5 & 16, the second electroactive material includes Li-M1-M2-PO4, where M1 is a first transition metal and M2 is a second transition metal different from the first transition metal (LiaFe1-x-yMnxDy(PO4)z; y=0; M1=Fe; M2= Mn [0120]).  With respect to claim 6, the second electroactive material includes LiFeM1-xPO4, where M is a transition metal and x is greater than 0 to less than 1 (LiaFe1-x-yMnxDy(PO4)z; y=0; M= Mn; 0 < x < 0.5; [0120]).   With respect to claims 7 & 17, the second electroactive material includes LMFP (lithium manganese phosphate; [0120]).   With respect to claim 8, the blended electroactive material includes the second electroactive material at less than or equal to about 20 weight percent (coating which is LFMP is 1 to 70%; [0120]).  With respect to claims 9 & 18, an electrically-conductive material (conductive carbon; [0064]). With respect to claim 11, it would be reasonable to expect that the electrode slurry has a pH of less than or equal to about 12.5, as Li teaches the same electrode slurry set forth by the instant claim.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties. “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the pH being less than or equal to about 12.5 is necessarily present. With respect to claim 14, it would be reasonable to expect the that the positive electrode is substantially free of acetic acid, as Li teaches the same electrode slurry set forth by the instant claim.  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, the positive electrode being substantially free of acetic acid is necessarily present. 
Although Li teaches x is 0.1 < x < 0.9 [0120], the reference does not teach with sufficient specificity that x is greater than 0.6 (claims 1 & 12); x is greater than or equal to 0.8 (claims 2 & 15); x is greater than or equal to 0.85 (claim 3); the positive electrode defines an average thickness of greater than or equal to about 75 µm to less than or equal to about 100 µm (claim 13).  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ x is greater than 0.6 (claims 1 & 12), in the lithium nickel-based oxide material of Li, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). Li teaches x is 0.1 < x < 0.9 [0120]. 
With respect to x being greater than or equal to 0.8 (claims 2 & 15); and x being greater than or equal to 0.85 (claim 3); it would have been obvious in the lithium nickel-based oxide material of Li, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 
Li teaches x is 0.1 < x < 0.9 [0120]. 
With respect to the positive electrode defining an average thickness of greater than or equal to about 75 µm to less than or equal to about 100 µm (claim 13), it would have been obvious in the lithium nickel-based oxide material of Li, since such a modification would have involved a mere change in size of the positive electrode component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. U.S. Pub. 2021/0202940 in view of Park et al. U.S. Pub. 2019/0341601.
Li teaches a positive electrode slurry as defined in the rejection recited hereinabove, including a polymer binder [0097].
However, Li does not expressly disclose that the polymeric binder is selected from the group consisting of polyvinylidene fluoride, polyacrylic acid, styrene-butadiene rubber, polytetrafluoroethylene, or any combination thereof (claims 10 & 19).  
	Park teaches that its well known in the art to employ positive electrodes of lithium nickel-based oxide [0034] including binders of polytetrafluoroethylene ([0074]; claims 10 & 19).  
	Li and Park are analogous art from the same field of endeavor, namely fabricating lithium nickel-based oxide positive electrodes including binders.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the polytetrafluoroethylene binder of Park, as the binder in the lithium nickel-based positive electrode of Li, because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).









Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722